STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  February 16, 2017
              Plaintiff-Appellee,

v                                                                 No. 330460
                                                                  Kent Circuit Court
SHAWN JAMES JARRETT,                                              LC No. 15-003042-FC

              Defendant-Appellant.


Before: MURPHY, P.J., and SAWYER and SWARTZLE, JJ.

PER CURIAM.

        Following a jury trial, the trial court convicted Shawn James Jarrett of second degree
murder, MCL 750.317. The trial court sentenced defendant as a third-offense habitual offender,
MCL 769.11, to a term of 60 to 90 years’ imprisonment. Defendant appeals his conviction by
right, arguing that there was insufficient evidence that he committed the crime. We affirm.

       This case involves the disappearance and murder of Berta Yolanda Reyes. At about 5:30
a.m. on the morning of April 24, 2014, the victim’s husband, Aidi Timoteo Rodas (Timoteo),
dropped her off at Neal Mast Greenhouses (Greenhouses), where she worked. As he did, he
noticed a tan car parked in the corner of the parking lot.

        Defendant also worked for Greenhouses. Defendant’s roommate, Cheryl Jones, testified
that defendant usually drove her tan car with the license plate “Penny 1.” She stated that
defendant left for work on April 24, 2014, at about 5:00 a.m. Bank records for a joint account
belonging to Jones and defendant show that defendant made a purchase at a gas station up the
road from Greenhouses just after 5:00 a.m. on that day.

       Defendant clocked in to work at 6:45 a.m., but left at 8:00 a.m., claiming that he was
sick. Defendant’s roommate testified that defendant called her around 9:00 a.m., stating that he
was leaving work. She stated that defendant returned home around 12:30 p.m. and immediately
began cleaning the car. She added that defendant stated that he was cleaning dirt from the
backseat and that defendant had brought home six to eight plants that day.

        Timoteo testified that he got off of work at about 1:00 p.m. on the day in question and
went directly to his second job. He continued that, at about 5:00 p.m., he received a telephone
call from one of his sons, who said that that the victim had not returned home from work.

                                              -1-
According to Timoteo, he immediately left his job, picked up his two sons at home, and went to
search for the victim. Timoteo added that, after learning that the victim’s supervisor had not
seen the victim that day, Timoteo went home and called the police.

       The detective in charge of the case gathered time records for Greenhouses employees and
developed a suspect list based on any employee who had recently left early, been fired, or quit.
This detective stated that he included defendant on this list because the car defendant drove
matched Timoteo’s description of the car in the parking lot of Greenhouses on the morning in
question and because defendant’s time records showed that he clocked in the day of the
disappearance at 6:45 a.m., and that he left at about 8:00 a.m.

        On or near a service road on Greenhouses’s property, officers recovered the victim’s
broken cellular telephone, telephone battery, and telephone case. Police obtained DNA from the
cellular telephone and the telephone case. Katherine Merideth, a forensic scientist for the
Michigan State Police, analyzed these items and testified that DNA matching defendant’s DNA
profile was present on the telephone and telephone case.

        Weeks later, construction workers found the victim’s body at a construction site near
Greenhouses. The body was in an advanced state of decomposition and had suffered significant
trauma, presumably from being run over by construction equipment. The medical examiner
ruled the victim’s death a homicide by unspecified means.

        As part of the investigation, the police chemical tested the car that defendant drove and
found two spots of blood—one on the driver’s side headrest, and one on the rear seat. Merideth
tested samples of these spots and testified that DNA obtained from the blood on the headrest
matched the DNA profile of the victim. Merideth testified, however, that she was unable to
determine the DNA profile of the blood present on the rear seat.

        On appeal, defendant argues that there was insufficient evidence to establish that he was
the perpetrator of the crime. We review de novo challenges to the sufficiency of evidence.
People v Lueth, 253 Mich. App. 670, 680; 660 NW2d 322 (2002). We must view “the evidence in
the light most favorable to the prosecution to determine whether a rational trier of fact could find
that the essential elements of the crime were proved beyond a reasonable doubt.” People v
Bennett, 290 Mich. App. 465, 471-472; 802 NW2d 627 (2010). In applying this standard, we
“must draw all reasonable inferences and make credibility choices in support of the jury verdict.”
People v Cameron, 291 Mich. App. 599, 613; 806 NW2d 371 (2011) (internal quotation marks
and citation omitted). The standard is the same whether the evidence is direct or circumstantial.
Circumstantial evidence and any reasonable inferences flowing from that evidence can prove the
elements of a crime. People v Nowack, 462 Mich. 392, 400; 614 NW2d 78 (2000).

        To convict defendant of second-degree murder, the prosecution must prove beyond a
reasonable doubt: (1) that the victim died; (2) that defendant caused the victim’s death; (3) that
there was no excuse or justification for defendant causing the victim’s death; and (4) that
defendant did so with malice. People v Goecke, 457 Mich. 442, 463-464; 579 NW2d 868 (1998).
“Malice is defined as the intent to kill, the intent to cause great bodily harm, or the intent to do an
act in wanton and wilful disregard of the likelihood that the natural tendency of such behavior is
to cause death or great bodily harm.” Id.

                                                 -2-
        A rational jury could conclude that defendant committed the murder. On the morning the
victim disappeared, defendant left for work at Greenhouses at about 5:00 a.m. and was at a gas
station near Greenhouses just after 5:00 a.m. A car matching the description of the car that
defendant drove was the only car in the Greenhouses parking lot when Timoteo dropped off the
victim at work at about 5:30 a.m. Defendant clocked in at work at about 6:45 a.m. He then left
work at about 8:00 a.m., claiming that he was sick. Once he got home, defendant immediately
began cleaning the car he drove. Police found the victim’s blood in that car and found
defendant’s DNA on the victim’s broken telephone and its case. Workers found the victim’s
body in a construction site near Greenhouses.

       Although the evidence is circumstantial, viewed in a light most favorable to the
prosecution, a rational jury could find beyond a reasonable doubt that defendant murdered the
victim. The evidence was sufficient to convict defendant of second-degree murder.

       Affirmed.




                                                         /s/ William B. Murphy
                                                         /s/ David H. Sawyer
                                                         /s/ Brock A. Swartzle




                                             -3-